DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022 has been entered.
Response to Amendment
Claims 1 and 6 are pending. Claim 1 has been amended. The prior art rejections are revised in view of the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the thermoplastic fluororesin (A) is a vinylidene fluoridehexafluoropropylene copolymer (VDF-HFP copolymer), and a content of the thermoplastic fluororesin (A) is 60-80%... and a cross-linkable rubber component (C) that comprises a fluorine rubber… the fluorine rubber is selected from the group consisting of a tetrafluoroethylene (TFE)-propylene (Pr) polymer; a vinylidene fluoride (VDF)-propylene (Pr)- tetrafluoroethylene (TFE) polymer; an ethylene (E)-tetrafluoroethylene (TFE)-perfluoromethyl vinyl ether (PMVE) polymer; a vinylidene fluoride (VDF)- tetrafluoroethylene (TFE)-perfluoromethyl vinyl ether (PMVE) polymer; and a vinylidene fluoride (VDF)-perfluoromethyl vinyl ether (PMVE) polymer; and a combination thereof, wherein the cross-linkable rubber component (C) further comprises at least one selected from the group consisting of an ethylene-propylene rubber, an ethylene-propylene-diene rubber, a nitrile rubber, a hydrogen-added nitrile rubber, a butyl rubber, a perfluoroelastomer, an acrylic rubber, and a silicone rubber.”
Support for 60-80% of VDF-HFP is based on Examples 2, 3, and 5 of Table 1, which have 80% or 60% VDF-HFP. Examples 2 and 3 contain c-1, VDF-HFP-TFE as the fluorine rubber, and Example 5 has CDF-HFP as the fluorine rubber. None of these three examples have one of the recited fluorine rubbers or the additional rubbers. Accordingly, none of the Examples are within the scope of claim 1 and cannot be relied upon for supporting a range of 60-80% of VDF-HFP with these other limitations. Applicant’s disclosure lacks a sufficient written description of 60-80% VDF-HFP consistent with the other recited limitations.
If Applicant wishes to recite a range of VDF-HFP based on the Examples, the Examples so used should be within the scope of the claims.
Separately, the Examples disclose the thermoplastic fluororesin composition as included a thermoplastic fluororesin (A), a cross-linked structure forming agent (B), and a cross-linkable rubber component (C). Claim 1 recites all three of these components. As presented in the examples, the content of A and C add up to 100. The additional inclusion of B is not within this 100. Example 2, for instance, recites 80 A, 6 B, and 20 C. Accordingly, the content of A in Example 2 is 80/106, or ~75.5%, not 80%. Applicant’s disclosure does not provide an adequate written description for a content of VDF-HFP of 80% that also includes rubber. Similarly, Applicant does not actually contain an adequate written description for a VDF-HFP content of 60%. If Applicant wishes to rely on the Examples to recite a VDF-HFP content, that content should be recited as the percentage of VDF-HFP and rubber, not of the entire thermoplastic fluororesin unless the percentage has been properly calculated.
Claim 6 rejected as depending from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reyna-Valencia (WO 2015/028765) or Bonnet (US 2016/0215133). Bonnet is the US equivalent to Reyna-Valencia, and the rejection detailed below regarding Bonnet applies to Reyna-Valencia as well.
Regarding claim 1, Bonnet discloses a method for producing a cross-linked body ([0001], [0005] [0156]) comprising the steps of: providing a thermoplastic fluororesin composition ([0149-53]); molding the thermoplastic fluororesin composition (extruding pipes, [0155]); and after molding the thermoplastic fluororesin composition (formed pipes are irradiated in a continuous process, pipes exit die and are therefore molded prior to receiving irradiation, [0156]), cross-linking the thermoplastic fluororesin composition by an ionizing radiation ([0005], [0156]), wherein the thermoplastic fluororesin composition comprises: a thermoplastic fluororesin (A) ([0044] [0150-51]) having a Shore D hardness of less than or equal to 50, the Shore D hardness being measured at 23°C in accordance with ASTM D2240 (composition includes VDF-HFP Kynar Ultraflex, which pages 6-7 of Applicant’s disclosure indicates has a Shore D hardness of less than or equal to 50), wherein the thermoplastic fluororesin (A) is a vinylidene fluoridehexafluoropropylene copolymer (VDF-HFP copolymer), and a content of the thermoplastic fluororesin (A) is 60-80% ([0044] recites the general inclusion of VDF-HFP, and accordingly discloses an overlapping amount with 60-80% of Kynar Ultraflex); and a cross-linked structure forming agent (B) that is a polyfunctional unsaturated compound (b-1) (TAIC, [0153])) that is capable of forming a cross-linked structure through a reaction with the thermoplastic fluororesin (A) ([0083], [0153]), and a cross-linkable rubber component (C) that comprises a fluorine rubber (compositions including one or both of VDF-TFE-PMVE and VDF-PMVE, [0054-55], while these combinations are individually disclosed, in the alternative, this rejection is presented under 35 USC 103 to the extent some embodiments are selected relative to other embodiments.), the thermoplastic fluororesin composition not substantially containing a peroxide compound when containing the polyfunctional unsaturated compound (b-1) (for the embodiment of cross-linking with TAIC, ionizing radiation is used with no mention of peroxide, [0149-56]), not substantially containing an acid acceptor when containing the polyamine compound (b-2) (not applicable because no divalent metal oxide or other acid acceptor is disclosed for this embodiment), and not substantially containing at least one of the acid acceptor and an onium compound when containing the polyhydroxy compound (b-3) (not applicable because no polyhydroxy compound is disclosed for this embodiment), the method for producing a cross-linked body further comprising the step of molding the thermoplastic fluororesin composition between the step of providing the thermoplastic fluororesin composition and the step of cross-linking the thermoplastic fluororesin 25composition (extruded over a die then cross-linked, [0155-56]), the fluorine rubber is selected from the group consisting of a tetrafluoroethylene (TFE)-propylene (Pr) polymer; a vinylidene fluoride (VDF)-propylene (Pr)- tetrafluoroethylene (TFE) polymer; an ethylene (E)-tetrafluoroethylene (TFE)- perfluoromethyl vinyl ether (PMVE) polymer; a vinylidene fluoride (VDF)- tetrafluoroethylene (TFE)-perfluoromethyl vinyl ether (PMVE) polymer; and a vinylidene fluoride (VDF)-perfluoromethyl vinyl ether (PMVE) polymer; and a combination thereof (compositions including one or both of VDF-TFE-PMVE and VDF-PMVE, [0054-55])
wherein the cross-linkable rubber component (C) further comprises at least one selected from the group consisting of an ethylene-propylene rubber (combination of vinyl with FEP, [0054-55]),
wherein a content of the cross-linkable rubber component (C) is less than or equal to 100 parts by weight per 100 parts by weight of the thermoplastic fluororesin (A) (Bonnet discloses a variety of compositions that at least includes embodiments within this broadly recited range, [0062], [0108], in the alternative, this rejection is under 35 USC 103, overlapping ranges are taught, and Applicant has not provided any evidence of unexpected results).
Regarding claim 6, Bonnet discloses wherein the molding step does not substantially promote cross-linking of the thermoplastic fluororesin composition (Per page 17 of Applicant’s disclosure, this limitation is met by not including a reagent, for the embodiment in Bonnet of cross-linking with TAIC, ionizing radiation is used with no mention of peroxide, [0149-56]).
Response to Arguments
Applicant's arguments filed August 5, 2022, with respect to 35 USC 112a, have been fully considered but they are not persuasive.
Applicant argues that the amendment is as suggested to avoid a rejection for an insufficient written description. This is not persuasive because the Advisory Action mailed July 25, 2022 also noted that the Examples do not include the additional rubber component and so are not within the scope of claim 1. Further details regarding the rejection are indicated above.
Applicant’s arguments, filed August 5, 2022, with respect to the rejection(s) of claim(s) 1 and 6 under 35 USC 103 over Brinati (US 6,207,758) in view of Ota (US 2015/0031822) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Brinati in view of Ota does not teach VDF-HFP as claimed.
Applicant's arguments filed August 5, 2022, with respect to the rejection(s) of claim(s) 1 and 6 under 35 USC 103 over Reyna-Valencia (WO 2015/028765) or Bonnet (US 2016/0215133), have been fully considered but they are not persuasive.
Applicant does not argue but implies that Reyna-Valencia or Bonnet do not teach Kynar Ultraflex® in the recited range. However, as noted above, broader teachings of VDF-HFP in [0044] of Bonnet teach an overlapping range with the claims. Accordingly, a prima facie case of obviousness has been made. Applicant has not presented evidence to rebut the prima facie case. No evidence of unexpected results have been presented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                                                                                                                                                                                           
/NIKI BAKHTIARI/             Primary Examiner, Art Unit 1726